       Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 1 of 8. PageID #: 103



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JEREMY J. QUINN,                                         :
                                                         :              Case No. 4:18-cv-2615
         Plaintiff,                                      :
                                                         :              Judge Pearson
                  v.                                     :
                                                         :              Magistrate Judge Burke
MR. F. RETORT, et al.,                                   :
                                                         :
         Defendants.                                     :


                            THE STATE OF OHIO’S STATUS UPDATE

        On February 8, 2019, this Court issued an order requiring The State of Ohio 1 to file a

Status Update that informs the Court of its investigation of Plaintiff’s complaints and suggest

next steps, including when the Court should conduct a hearing on Plaintiff’s Motion for

Preliminary Injunction. [Doc. #: 8]. The court ordered status report is attached below.

                                                                DAVE YOST
                                                                Ohio Attorney General

                                                                /s/Byron D. Turner
                                                                BYRON D. TURNER (0096388)
                                                                Assistant Attorney General
                                                                Criminal Justice Section
                                                                150 East Gay Street, 16th Floor
                                                                Columbus, Ohio 43215
                                                                (614) 644-7233; (fax )(844) 237-7628
                                                                Byron.Turner@OhioAttorneyGeneral.gov

                                                                Counsel for the State of Ohio




1
  The State of Ohio is appearing as an interested party. [Doc. #: 5]. The Defendants have not yet appeared or been
served in this case. [Civil Docket].
      Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 2 of 8. PageID #: 104



                                       STATUS UPDATE

A.     Quinn’s Allegations
       Plaintiff Jeremy Quinn (“Plaintiff”) alleges that on January 12, 2019, Correction Officers

Retort, Kilmer, and a third officer were dispersing lunch time food trays in his block. [Doc. #: 4-

5]. Plaintiff alleges that the officers intentionally gave him an empty food tray in retaliation,

though he does not specifically allege from what they are retaliating. [Doc. #: 4]. He further

contends that he got the attention of Lt. Drummond who provided him a tray with food on it.

[Doc. #: 4-5].

B.     Investigative Findings

       The undersigned visited the Ohio State Penitentiary (“OSP”) on Monday, February 11,

2019 to investigate Plaintiff’s allegations. I met and spoke with Warden Richard Bowen,

Warden’s Assistant Thomas Horton, and Lt. Drummond regarding Plaintiff’s specific

allegations. I also met and spoke with other correction officers that disperse institutional meals to

inmates about food disbursement and food service. Additionally, I observed correction officers

pass out food to inmates.

       Warden Bowen discussed institutional operations and meal disbursement. He indicated

that no OSP staff - correction officers or otherwise - work in the cafeteria where food is prepared

and placed on trays. He also informed me that every area where an inmate could be is recorded

except the strip-out and medical areas. Food services are completely operated by employees of

Aramark, the food services contractor for the Ohio Department of Rehabilitation and Correction

(“ODRC”). No OSP employees or ODRC inmates work in the cafeteria at OSP. Warden Bowen

explained that Aramark food services employees deliver food trays in large metal containers to

the individual housing blocks, where the trays are dispersed to inmates. Correction officers do

not have access to food trays until they arrive on the block. This entire process is captured on


                                                 2
      Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 3 of 8. PageID #: 105



video. If an officer were to throw out a food tray, it would be captured on video. Warden Bowen

conducted rounds of the OSP housing units two days before Plaintiff mailed his motion. The

Warden specifically recalled stopping at Plaintiff’s cell front, that Plaintiff was at his cell front,

and that Plaintiff did not make any complaints about food service or any other issues. Plaintiff

has previously raised questions or concerns regarding other issues to Warden Bowen during

rounds.

          Next, Warden’s Assistant Horton reinforced the information conveyed by Warden

Bowen. Anything that occurs in the blocks is recorded, including food delivery. There are no

blank spots or camera gaps. Warden’s Assistant Horton stated that he occasionally receives

inmate complaints relating to food services. He stated that he conducted rounds in Inmate

Quinn’s block contemporaneous with the alleged January 12, 2019 incident. He stated that

Inmate Quinn did not inform him of any issues with food service or denials of food at that time.

Warden’s Assistant Horton indicated that it would be difficult for officers to remove a food tray

from the containers, remove the food tray cover, find a place to dump the food, clean the tray

completely, and place the cover back on it before giving it to an inmate. Additionally, inmate

food trays remain covered until the inmate receives the food.

          Lastly, I spoke with Lt. Drummond who provided Plaintiff a full food tray. She recalled

that Plaintiff got her attention and stated that he was given a food tray with no food on it. She

observed Plaintiff’s tray and it did not appear to her that food had ever been on the tray. She

stated that she immediately got Plaintiff another food tray. Lt. Drummond also viewed the

footage from January 12, 2019, of the lunch time food delivery. She stated that she did not see

Officer Kilmer or Officer Retort dump any food trays prior to passing out meals to inmates.

Further, she stated that Officer Kilmer handed Plaintiff a covered food tray through the cuff-port.




                                                  3
      Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 4 of 8. PageID #: 106



She informed me that she could not tell from the video whether there was food on the tray at the

time Plaintiff received it because the food trays remain covered until the inmates remove the

covers. This is so food does not come into contact with cell doors.

       After speaking with Warden Bowen, Warden’s Assistant Horton, Lt. Drummond and

other correction officers, I was able to conclude that officers do not have access to food trays

prior to the metal containers holding the food trays arriving on the block. The food trays all look

the same and are not numbered for specific delivery to specific cells. While there are some

special dietary meals, such as vegetarian or kosher meals, Inmate Quinn does not have dietary

restriction. The metal containers can be seen by cameras the entire time that they are on a cell

block. It would be extremely difficult for officers remove a food tray and dispose of its contents

without it being captured on video. Additionally, officers do not know which food trays will go

to a particular inmate prior to handing the inmate the food tray through the cuff-port.

C.     Food Delivery Operations

       First shift correction officers working B-Block explained the food delivery process from

beginning to end. They explained that two metal food containers arrive on an elevator from food

services containing food trays. One container is for the top range and the other is for the bottom

range. They do not have access to the containers or food trays prior to their arrival on the block

and the food trays are covered until the inmates uncover them.

       The majority of the meals have the same contents. If there is a special dietary meal, then

it is appropriately marked so that officers can distinguish them from the normal meals. Two to

three officers deliver food to the bottom level of the range while another two to three officers

deliver food to the top level of the range. One officer picks up three to four trays at once while

the other officer opens the cuff-ports so that the trays can be handed to the inmates. If an inmate




                                                 4
      Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 5 of 8. PageID #: 107



refuses to accept a food tray, then officers mark down the meal and time that the inmate refused.

Each inmate has a piece of paper on his door that tracks all of their meal refusals, shower times,

recreation times, and medicine delivery. Additionally, if the inmate is not in his cell, the officers

signal to the control tower to open the inmate’s cell door. The officers then place the tray in the

cell and signal to have the cell door closed. There was a single logistical issue with food delivery

on the day that the undersigned was present: the top range ran out of bananas and hot trays. The

officers delivering meals on the top range called down to the bottom range to inform them of the

shortage. The issue was immediately resolved because the bottom range officers then gave the

top range officers the spare trays that they had in their metal container.

       The officers discussed some regular issues and complaints that they have experienced

during chow delivery. They stated there are times when the food containers are delivered but do

not have enough food trays on them. Additionally, there are times when the food trays do not

have a specific item on them. The officers indicated that sometimes food services may run out of

the particular item for the day, but an alternative item is generally provided. According to the

officers, there are certain days where inmates try to get extra food depending on the entree.

Inmates may complain that their food tray did not have a chicken patty or that it did not have

pizza. Officers stated that they almost always inform food services of the issue and get the

inmate an entirely new food tray.

       Officers stated that it is rare for food trays to arrive from food services completely empty,

though it is possible. They explained that inmates may scrape off a food tray, wash it, and then

present the food tray as empty. The officers indicated that it would be extremely difficult for a

correction officer to completely empty and clean an inmate food tray. They explained that this is




                                                  5
        Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 6 of 8. PageID #: 108



because officers do not handle the food trays prior to passing them out to inmates and any such

action would be recorded on camera.

D.       Actions Taken

         Since the issuance of the Court’s Order, Warden Bowen has taken steps to significantly

reduce, if not fully eliminate, the possibility that an inmate could receive an empty food tray. He

is requiring that all OSP staff be reminded of the importance of all inmates receiving full food

trays prior to beginning their shift. Additionally, he has reminded Aramark contractors of the

importance of filling all of the food trays and providing the correct number of food trays for each

meal.

         Specific to Plaintiff, Warden Bowen restricted Officers Retort, Kilmer, and Griffiths from

working in the same cell block where Plaintiff is housed. Additionally, Warden Bowen directed a

Lieutenant to observe Plaintiff’s food tray prior to the meal being served, in full view of a pod

camera, so it can be recorded. Additionally, the Lieutenant checks with Plaintiff after meals are

delivered to insure that he received a full food tray. The Lieutenant must also email OSP’s

administration that Plaintiff received his meal and that all the appropriate meals were served to

him each day. He is also preserving footage of all meal deliveries to Plaintiff’s cell.

         On February 14, 2019, ODRC staff counsel Jocelyn Lowe held a meeting with Warden

Bowen, Managing Director of Operations Ed Voorhies, Northeast Regional Director Todd Ishee,

and Northwest Regional Director David Bobby to discuss the importance of food delivery to

inmates, the consequences if an inmate is intentionally denied a meal, and how to address food

delivery issues.




                                                  6
      Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 7 of 8. PageID #: 109



E.     Conclusions and Next Steps

       Neither Officer Kilmer nor Officer Retort had access to Plaintiff’s food tray prior to its

arrival on the cell block. Once on the block, all movements of the food containers were recorded.

The officers could not know which food tray was going to Plaintiff prior to handing it to him

through the cuff-port. Lt. Drummond stated that, in the video recordings from January 12, 2019,

she did not observe either officer dump Plaintiff’s food tray on January 12, 2019. Plaintiff

received a covered food tray and it could not be observed from reviewing the video whether or

not the tray had food on it.

       Since learning of Plaintiff’s allegations, ODRC, Warden Bowen, and OSP staff have

taken immediate and significant steps to insure that all inmates are receive full food trays.

Additionally, regular reminders will be given to OSP and Aramark staff of the importance

providing inmates food and proper food delivery.

       The Court additionally requested next steps for this case. It is recommended that the

Court complete the initial screening pursuant to 28 U.S.C. § 1915. Additionally, the State

respectfully submits that the Court should conduct a full evidentiary hearing to resolve Plaintiff’s

Motion for Preliminary Injunction [Doc. #: 4], alleging Officers Retort and Kilmer provided him

an empty food tray on January 12, 2019. The State believes that such hearing could be completed

in a single day.

F.     Preliminary Injunction Hearing

       The State of Ohio respectfully requests that the Preliminary Injunction Hearing occur

between Monday, February 25, 2019 and Thursday, February 28, 2019.




                                                 7
     Case: 4:18-cv-02615-BYP Doc #: 10 Filed: 02/15/19 8 of 8. PageID #: 110



                                                     DAVE YOST
                                                     Ohio Attorney General

                                                     /s/Byron D. Turner
                                                     BYRON D. TURNER (0096388)
                                                     Assistant Attorney General
                                                     Criminal Justice Section
                                                     150 East Gay Street, 16th Floor
                                                     Columbus, Ohio 43215
                                                     (614) 644-7233; (fax )(844) 237-7628
                                                     Byron.Turner@OhioAttorneyGeneral.gov

                                                     Counsel for the State of Ohio



                              CERTIFICATE OF SERVICE

       I certify that the foregoing The State of Ohio’s Status Update was filed via electronic

transmission on February 15, 2019, and was hand-delivered to Jeremy J. Quinn, #509-127, Ohio

State Penitentiary, 878 Coitsville-Hubbard Road, Youngstown, Ohio 44505.

                                                     /s/Byron D. Turner
                                                     BYRON D. TURNER
                                                     Assistant Attorney General




                                              8
